UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4909


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AREENA MYERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Irene C. Berger, District Judge. (2:16-cr-00068-1)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy J. LaFon, CICCARELLO, DEL GIUDICE & LAFON, Charleston, West
Virginia, for Appellant. Philip Henry Wright, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Areena Myers pleaded guilty in 2016 to one count of aiding and abetting the

possession of heroin with intent to distribute, see 18 U.S.C. § 2 (2012); 21 U.S.C.

§ 841(a)(1) (2012), and was sentenced to time served and three years of supervised

release. In March 2017, after Myers admitted to five violations of her supervised release

conditions, the district court revoked her supervision and sentenced her to eight months in

prison followed by three years of supervised release.

          Myers subsequently again admitted to violating the conditions of her supervised

release and the district court revoked her supervision and sentenced her to 16 months in

prison.     Myers appeals.   Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no meritorious issues for appeal,

but questioning whether Myers’ sentence is unreasonable because it exceeded the policy

statement range. Myers was advised of her right to file a pro se supplemental brief but

has not done so. We affirm.

          Counsel questions whether the district court imposed an unreasonably long

sentence, citing Myers’ drug dependency, her treating physician’s opinion that

incarceration would worsen Myers’ post-traumatic stress disorder, and the fact that the

policy statement range already reflected Myers’ failure to follow conditions of her

supervised release. We review a sentence imposed upon revocation of supervised release

deferentially and will affirm the revocation sentence if it is within the statutory range and

not plainly unreasonable. See United States v. Slappy, 872 F.3d 202, 206-07 (4th Cir.

2017). In this case, the district court’s revocation sentence was within the statutory range

                                             2
and not unreasonable. The district court considered Myers’ arguments for a shorter

sentence and noted that its 16-month sentence was above the policy statement range but

adequately explained its decision, citing Myers’ repeated violations of the court’s trust

and observing that its previous, less-severe punishments had not deterred Myers from

violating her release conditions. See Slappy, 872 F.3d at 207-08 & n.1.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the judgment of the

district court. This court requires that counsel inform Myers, in writing, of the right to

petition the Supreme Court of the United States for further review. If Myers requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Myers.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3